Concurring Opinion by
Mr. Justice Cohen :
I concur in the result reached by the majority on the ground set forth in the able opinion of the International President: the legality of the objective sought by the union did not overcome its unlawful attempt at coerced expression by individual union members contrary to their constitutional rights of free speech and political belief. I recommend for more intensive analysis three law review articles: Kamin, Residential Picketing and the First Amendment, 61 Nw. U.L. Rev. 177 (1966); Cox, The Role of Law in Preserving Union Democracy, 72 Harv. L. Rev. 609 (1959); Summers, Legal Limitations on Union Discipline, 64 Harv. L. Rev. 1049 (1951).
*244My concurrence in the result here does not in any way mean that I do not fully support the position as stated in Local 248, U.A.A. & A.I.W. v. Wisconsin Employment Relations Board, 11 Wis. 2d 277, 288, 105 N.W. 2d 271, 276 (1960) : “A union without power to enforce solidarity among its members, when it resorts to a strike in an effort to force an employer to agree to its collective-bargaining demands, is a much-less-effective instrument of collective bargaining than a union which possesses such power. . . .
“ ‘A union must have authority to discipline its members, otherwise it mil have no power to bargain effectively(Citing 1 Viil. L. Rev. 190 (1956)). There has been argued in the United States Supreme Court and is pending decision the problem raised in National Labor Relations Board v. Allis-Chalmers Manufacturing Company and International Union, UAW-AFL-CIO (Locals 248 and 401), October Term, 1966, No. 216.* Whether a union which fines a member for crossing a picket line established in support of a lawful strike authorized by a majority of the union’s membership, and attempts to collect such fine by court action, thereby restrains or coerces an employee in the exercise of a right guaranteed by Section 7 of the National Labor Relations Act, in violation of Section 8(b) (1) (A) of the Act.
This problem, while of national interest, has no application to the instant case, since the Pittsburgh City Fire Fighters are not subject to the National Labor Relations Act.

 Reporter’s Note: 388 U.S. 175, 87 S. Ct. 2001 (1967).